PER CURIAM.
Motion granted, and decision heretofore made and filed by this court in above-entitled matter (80 N. Y. Supp. 573) amended by stating that the decree appealed from is reversed both upon questions of law and of fact, and also amended so as to state in detail the provisions of the decree to be entered by the Surrogate’s Court of Herkimer county in accordance with the views and conclusions set forth in the opinion handed down by this court in the above-entitled matter, except that there be omitted any provision charging the above-named guardian with the sum of $665, received on sale of infant’s real estate, with interest* thereon; the same having been paid over under decree appealed from. The form of the order to be settled by and before HISCOOK, J., upon two days’ notice.